Citation Nr: 1431261	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a thoracic and lumbar spine disability, with degenerative disc disease, status post L4-5 laminectomy and right facectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.  In June 2013, the Veteran testified before the Board.  Following the hearing, the Veteran submitted additional treatment records with a waiver of regional office jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

In that regard, the Veteran contends that while in service, he fell from a deuce and a half truck and injured his back.  The service treatment records do not evidence an injury to the low back or a back disability.  The post-service treatment records show that in June 1995, the Veteran was involved in a motor vehicle accident and injured his low back.  At that time, he denied a prior low back injury.  A June 2012 VA examiner concluded that the Veteran's low back disability was less likely than not caused or aggravated by his service, based, in part, upon no indication of back symptoms or complaints for many years following service.  

At his June 2013 hearing, the Veteran stated that he had begun to seek treatment for low back pain upon returning from service in 1965 at the Sioux Falls VA medical center.  He stated that he had sought such treatment there for many years, including in the 1970s.  A review of the claims file reflects VA treatment records from that facility beginning in August 1981.  However, a request to obtain records prior to that date has not yet been made.  Thus, a remand to obtain any possible VA records dated between 1965 and 1981 is necessary in this case, because if such records document complaints and treatment related to the low back, they would be pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all VA treatment records from the Sioux Falls, VA medical facility dated from 1965 to 1981, to include any retired records.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



